U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

February 25, 2020

Alejandro N. Mayorkas, Esq.
WilmerHale, LLP

1875 Pennsylvania Avenue NW
Washington, DC 20006

Re: United States v. Bay State Gas Company, d/b/a Columbia Gas of Massachusetts
Criminal No.

Dear Counsel:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Bay State Gas Company, doing business as (“d/b/a”) Columbia Gas of Massachusetts
(“Defendant”), agree as follows with respect to the above-referenced case:

1. Change of Plea

At the earliest practicable date, Defendant will waive Indictment and plead guilty to
Count One of the Information, attached to this agreement as Exhibit A, charging the Knowing
and Willful Failure to Prepare and Follow a Procedure for the Starting Up and Shutting Down of
a Pipeline Designed to Assure Operation within the Maximum Allowable Operating Pressure, in
violation of 49 U.S.C. § 60123(a), 49 U.S.C. § 60118(a), and 49 C.F.R. §§ 192.605(a) and
192.605(b)(5). Defendant admits that it committed the crime specified in Count One and is in

fact guilty.
2. Penalties
Defendant faces the following maximum penalties:

a. A fine of not more than the greater of twice the gross gain or twice the gross
loss, whichever is greater, pursuant to 18 U.S.C. § 3571(d);

1
b.

Cc.

d.

A term of probation of not less than one (1) year nor more than three (3) years,
pursuant to 18 U.S.C. § 3561(c)(1);

Restitution to any victim of the offense; and

A mandatory special assessment of $400, pursuant to 18 ULS.C.
§ 3013(c)(2)(B).

3. Fed. R. Crim. P. 11(c)(1)(C) Plea

' This Plea Agreement is made pursuant to Fed. R. Crim. P. 11(c)(1)(C), and Defendant’s
guilty plea will be tendered pursuant to that provision. In accordance with Rule 11(c)(1)(C), if the
District Court (“Court”) accepts this Plea Agreement, the Court must include the agreed
disposition in the judgment. If the Court rejects any aspect of this Plea Agreement, the U.S.
Attorney or Defendant may deem the Plea Agreement null and void. Defendant understands and
acknowledges that it may not withdraw its plea of guilty unless the Court rejects this Plea
Agreement under Fed. R. Crim. P. 11(c)(5).

4, Sentencing Guidelines

The parties agree jointly to take the following positions at sentencing under the United
States Sentencing Guidelines (“USSG” or “Guidelines”) and other applicable law.

a)

b)

No guideline under the USSG has been promulgated for the violation to which
Defendant is pleading guilty, specifically, a violation of 49 U.S.C. §§ 60123(a),
and 60118(a) and 49 C.F.R. §§ 192.605(a) and 192.605(b)(5S). See USSG
§§ 2X5.1;

Pursuant to USSG § 2X5.1, the most analogous guideline for the facts and
circumstances of this case is USSG § 2Q1.2 as it pertains to the Mishandling of
Hazardous or Toxic Substances.

Pursuant to USSG § 2Q1.2(a), Defendant’s base offense level is 8;

Defendant’s offense level is increased by 6 levels, because pursuant to USSG
§ 2Q1.2(b)(1)(A) the offense resulted in, by analogy, an ongoing and
continuous discharge of natural gas;

Defendant’s offense level is increased by 9 levels, because pursuant to USSG
§ 2Q1.2(b)(2) the offense resulted in a substantial likelihood of death and
serious bodily injury;

In accordance with USSG § 3E1.1, based on Defendant’s prompt acceptance of
responsibility for the offense of conviction in this case, the adjusted offense

2
level is reduced by three, resulting in a total adjusted offense level 20.

g) Since USSG § 2Q1.2 is not covered by USSG § 8C2.1, the applicable fine is
determined by USSG § 8C2.10, which provides that the Court “should
determine an appropriate fine by applying the provisions of 18 U.S.C. §§ 3553
and 3572.” .

The U.S. Attorney’s agreement that the disposition set forth below is appropriate in this
case is based, in part, on Defendant’s prompt acceptance of responsibility for the offense of
conviction in this case, Defendant’s voluntary payments of restitution to the victims of the offense,
and Defendant’s parent company, NiSource, Inc.’s (“NiSource”), agreement to use reasonable best
efforts to sell Defendant or Defendant’s gas distribution business to a qualified third-party buyer
consistent with the requirements of M.G.L. c. 164, § 96 and Interlocutory Order on Standard of
Review, D.P.U. 10-170, upon the completion of which: (1) NiSource will cease and desist any and
all gas pipeline and gas distribution activities in the District of Massachusetts; and (2) NiSource
will pay a fine equal to the amount of any profit or gain NiSource realized from any such sale.

The U.S. Attorney may, at his sole option, be released from his commitments under this
Plea Agreement, including, but not limited to, his agreement that Paragraph 5 constitutes the
appropriate disposition of this case, if at any time between Defendant’s execution of this Plea
Agreement and sentencing, Defendant:

(a) Fails to admit a complete factual basis for the plea;
(b) Fails to truthfully admit Defendant’s conduct in the offense of conviction;

(c) Falsely denies, or frivolously contests, relevant conduct for which
Defendant is accountable under USSG § 1B1.3;

(d) ‘Fails to provide truthful information about Defendant’s financial status
and/or Defendant’s payments to victims of the offense of conviction;

(e) Gives false or misleading testimony in any proceeding relating to the
criminal conduct charged in this case and any relevant conduct for which
Defendant is accountable under USSG § 1B1.3;

( Engages in acts that form a basis for finding that Defendant has obstructed
or impeded the administration of justice under USSG § 3C1.1;

(g) | Commits a crime; or
(i) Attempts to withdraw Defendant’s guilty plea.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

3
5. Agreed Disposition

Under Fed. R. Crim. P. 11(c)(1)(C), the United States and Defendant agree that the
following i is a reasonable and appropriate disposition of this case, taking into consideration all of
the factors set forth in 18 U.S.C. §§ 3553(a) and 3572:

a.

A criminal fine in the amount of $53,030,116 paid within thirty (30) days of
sentencing, which amount represents twice the amount of pecuniary gain of
$26,515,058 that Defendant received from its Gas System Enhancement Plan
(“GSEP”) in Massachusetts from 2015 through and including 2018.

A period of probation of three (3) years that will immediately terminate prior
to the three (3) year term upon a certification to the Court of the completion of
the sale of Defendant or Defendant’s gas distribution business to a qualified
third-party buyer consistent with the requirements of M.G.L. c. 164, § 96 and
Interlocutory Order on Standard of Review, D.P.U. 10-170, and formal
acceptance of the sale by the Massachusetts Department of Public Utilities
(“MA DPU”).

In addition to the mandatory conditions of probation pursuant to USSG

§ 8D1.3 and 18 U.S.C. § 3563(a), which includes the full payment of the fine
set forth in paragraph 5(a), the period of probation shall also include the
following additional conditions:

i. Defendant will implement and adhere to each of the recommendations
from the National Transportation Safety Board (“NTSB”) related to
NTSB Accident ID PLD18MR003 regarding the Merrimack Valley
Over-Pressurization Event on or about September 13, 2018 (the
“Event”);

ii. Defendant will agree to employ at Defendant’s expense an in-house
monitor to oversee Defendant’s compliance with the recommendations
of the NTSB and applicable laws and regulations. This monitor will .
report monthly in writing to a government committee composed of a
representative from the U.S. Attorney, the MA DPU and the
Massachusetts Attorney General’s Office (“MA AGO”);

iii. In the event that Defendant enters into a definitive purchase and sale
agreement for the sale of Defendant or its gas distribution business
within the three (3) year term of probation, Defendant will do the
following:

A. Within three (3) business days of the execution of a definitive
purchase and sale agreement with a purchaser of Defendant or
Defendant’s gas distribution business, Defendant will submit to
the U.S. Attorney and the Court a filing, which if appropriate
may be filed under seal, that completely and accurately details
the terms of the purchase and sale agreement including the
proposed purchase price;

B. Within seven (7) business days of the execution of a definitive
purchase and sale agreement with a purchaser of Defendant or
Defendant’s gas distribution business, Defendant will provide
the U.S. Attorney and the Court, in the form of a declaration
under 28 U.S.C. § 1746 that may be filed under seal if
appropriate, a true and accurate detailed accounting following
both Generally Accepted Accounting Principles (“GAAP”) and
federal income tax obligations, of the total amount of any
potential gain, profit or loss that will result from the proposed
sale reflected in the filing described above in paragraph
5(c)(iii)(A) and in accordance with the formula set forth in
Exhibit B;

C. Upon request from the U.S. Attorney, Defendant will promptly
provide to the U.S. Attorney true and accurate records
including income tax returns, to the extent required to verify
the accuracy of any potential profit, gain or loss that will result
from the sale of Defendant or Defendant’s gas distribution
business reflected in the filing described above in paragraph
5(c)(iii)(A). Defendant understands and agrees that the U.S.
Attorney may provide these records to an outside
consultant/expert he retains to verify the accuracy of the
information, provided that such consultant/expert is subject to
the terms of a confidentiality agreement; and

D. No later than three (3) business days before the completion of
any sale of Defendant or its gas distribution business,
Defendant will provide the U.S. Attorney and the Court, in a
filing that may submitted under seal if appropriate, any updated
information about the terms of sale, and Defendant’s
calculation of any gain, profit or loss from the sale of
Defendant or Defendant’s gas distribution business in
accordance with the formula set forth in Exhibit B. Defendant
understands and agrees that Defendant must completely and
accurately report to both the Court and the U.S. Attorney the
total amount of any profit, gain or loss from the sale of
Defendant or its gas distribution business.

d. Defendant understands and agrees that the U.S. Attorney reserves the right to
verify and challenge the accuracy of Defendant’s calculation of any potential
profit, gain or loss from the sale of Defendant or its gas distribution business
prior to the final sale and that Defendant’s failure to accurately report the
information described above in paragraph 5(c)(iii) may constitute a violation
of this Plea Agreement and/or a violation of a condition of Defendant's
probation. See USSG § 8D1.4(b)(3).

e. Notwithstanding the agreed upon disposition described above, pursuant to
USSG § 8F1.1, Defendant understands and agrees that upon a finding by the
Court that Defendant violated a condition of probation, including the failure to
provide true and accurate information regarding any profit or gain from a sale
of Defendant or its gas distribution business as described above in paragraph
5(c)(iii), the Court may extend the term of probation up to the time of the final
sale of Defendant or its gas distribution business, impose more restrictive
conditions of probation, or prior to the final sale of Defendant or its gas
distribution business, revoke probation and resentence Defendant.

f. The U.S. Attorney agrees that no consequence of any breach of this Plea
Agreement or of any violation of a condition Defendant’s probation will be
imposed upon a bona fide purchaser for value of Defendant or Defendant’s
gas distribution business.

6. No Further Prosecution of Defendant and No Prosecution of i its Ultimate Parent
Company, NiSource, Inc.

Under Fed. R. Crim. P. 11(c)(1)(A), the United States agrees that, other than the charges
in the Information attached as Exhibit A, and pursuant to the Deferred Prosecution Agreement
(the “DPA”) attached as Exhibit C, the U.S. Attorney shall not prosecute Defendant or NiSource
for any conduct related to the allegations in the attached Information, the Event, or Defendant’s
restoration work in the Merrimack Valley following the Event based on the facts and
circumstances now known to the U.S. Attorney.

This provision is expressly contingent on: (i) the Court’s acceptance of the guilty plea of
Defendant to the attached Information; (ii) Defendant’s agreement not to withdraw or otherwise
challenge this Plea Agreement; (iii) Defendant’s performance of all of its obligations as set forth
in this Plea Agreement prior to the sale of Defendant or its gas distribution business; and (iv)
NiSource’s compliance with the DPA attached as Exhibit C. If Defendant’s guilty plea is
withdrawn for any reason, or if Defendant should fail to perform an obligation under this Plea
Agreément prior to the sale of Defendant or its gas distribution business, the U.S. Attorney, at his
sole option, may render this Plea Agreement and the DPA attached as Exhibit C null and void.

While based on the information currently available to him, the U.S. Attorney does not
intend to criminally prosecute any individual for violations of the Natural Gas Pipeline Safety
Act, 49 U.S.C. § 60101 ef seg. for the conduct related to the allegations in the attached
Information, the Event, or Defendant’s and NiSource’s restoration work in the Merrimack
Valley, the U.S. Attorney nonetheless reserves the right to prosecute any individual, including
but not limited to present and former officers, directors, employees, and other agents of
Defendant or NiSource.
7.

Waiver of Right to Appeal and to Bring Future Challenge

(a)

(b)

(c)

d)

Defendant has conferred with its attorney and understands that it has the
right to challenge its conviction in the United States Court of Appeals for
the First Circuit (“direct appeal”). Defendant also understands that, in some
circumstances, Defendant may be able to challenge its conviction in a future
proceeding (collateral or otherwise), such as pursuant to a motion under 28
U.S.C. §2255 or 28 U.S.C. § 2241. Defendant waives any right to
challenge Defendant’s conviction on direct appeal or in any future
proceeding (collateral or otherwise).

Defendant has conferred with its attorney and understands that defendants
ordinarily have a right to challenge in a direct appeal their sentences
(including any orders relating to the terms and conditions of supervised
release, fines, forfeiture, and restitution) and may sometimes challenge their
sentences (including any orders relating to the terms and conditions of
supervised release, fines, forfeiture, and restitution) in a future proceeding
(collateral or otherwise). The rights that are ordinarily available to a
defendant are limited when a defendant enters into a Rule 11(c)({1)(C)
agreement. In this case, Defendant waives any rights Defendant may have
to challenge the agreed-upon sentence (including any agreement relating to
the terms and conditions of supervised release, fines, forfeiture, .and
restitution) on direct appeal and in a future proceeding (collateral or
otherwise), such as pursuant to 28 U.S.C. § 2255 and 28 U.S.C. § 2241.
Defendant also waives any right Defendant may have under 18 U.S.C.
§ 3582(c)(2) to ask the Court to modify the sentence, even if the USSG are
later amended in a way that appears favorable to Defendant. Likewise,
Defendant agrees not to seek to be resentenced with the benefit of any
change to Defendant’s Criminal History Category that existed at the time of
Defendant’s original sentencing. Defendant also agrees not to challenge the
sentence in an appeal or future proceeding (collateral or otherwise) even if
the Court rejects one or more positions advocated by any party at
sentencing. In sum, Defendant understands and agrees that in entering into
this Plea Agreement, the parties intend that Defendant will receive the
benefits of the Plea Agreement and that the sentence will be final.

The U.S. Attorney agrees that he will not appeal the imposition by the Court
of the sentence agreed to by the parties as set out in Paragraph 5, even if the
Court rejects one or more positions advocated by either party at sentencing.

Regardless of the previous subparagraphs, Defendant reserves the right to
claim that: (i) Defendant’s lawyer rendered ineffective assistance of
counsel under Strickland v. Washington; or (ii) the prosecutor in this case
engaged in misconduct that entitles Defendant to relief from Defendant’s
conviction or sentence.
8. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any property
seized by the United States, or seized by any state or local law enforcement agency and turned
over to the United States, during the investigation and prosecution of this case, and consents to the
forfeiture of all such assets.

9. . Civil Liability

By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as a result of Defendant’s conduct and plea of guilty to the charges specified in Paragraph 1 of this
Plea Agreement.

10. Withdrawal of Plea by Defendant or Rejection of Plea by Court

Should Defendant move to withdraw its guilty plea at any time, this Plea Agreement and
the DPA attached as Exhibit C shall be null and void at the option of the U.S. Attorney. In
addition, should the Court reject the parties’ agreed-upon disposition of the case or any other aspect
of this Plea Agreement, this Plea Agreement and the DPA attached as Exhibit C shall be null and
void at the option of either the U.S. Attorney or Defendant. In this event, Defendant agrees to
waive any defenses based upon the statute of limitations, the constitutional protection against pre-
indictment delay, and the Speedy Trial Act with respect to any and all charges that could have
been timely brought or pursued as of the date of this Plea Agreement.

11. Breach of Plea Agreement

If the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has engaged in any of the activities set forth in Paragraph 4(a)-(i) or has
committed any crime following Defendant’s execution of this Plea Agreement, the U.S. Attorney
may, at his sole option, be released from his commitments under this Plea Agreement and the DPA
in their entirety by notifying Defendant, through counsel or otherwise, in writing. The U.S.
Attorney may also pursue all remedies available to him under the law, regardless whether he elects
to be released from his commitments under this Plea Agreement and/or the DPA. Further, the U.S.
Attorney may pursue any and all charges which otherwise may have been brought against
Defendant and/or have been, or are to be, dismissed pursuant to this Plea Agreement and/or the
DPA. Defendant recognizes that its breach of any obligation under this Plea Agreement shall not
give rise to grounds for withdrawal of Defendant’s guilty plea, but will give the U.S. Attorney the
right to use against Defendant before any grand jury, at any trial or hearing, or for sentencing
purposes, any statements made by Defendant and any information, materials, documents or objects
provided by Defendant to the government, without any limitation, regardless of any prior
agreements or understandings, written or oral, to the contrary. In this regard, Defendant hereby
waives any defense to any charges the U.S. Attorney brings that Defendant might otherwise have
based upon any statute of limitations, the constitutional protection against pre-indictment delay, or’
the Speedy Trial Act.
12. Whois Bound by Plea Agreement

. This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

13. Corporate Authorization

Defendant shall provide to the U.S. Attorney and the Court a certified copy of a resolution
of the Board of Directors of Defendant, affirming that the Board of Directors has authority to enter
into the Plea Agreement and has (1) reviewed the Information in this case and the proposed Plea
Agreement; (2) consulted with legal counsel in connection with the matter; (3) voted to enter into
the proposed Plea Agreement; (4) voted to authorize Defendant to plead guilty to the charges
specified in the Plea Agreement; and (5) voted to authorize Joseph Hamrock, Chief Executive
Officer of NiSource, Inc., to execute the Plea Agreement and all other documents necessary to
carry out the provisions of the Plea Agreement.
14. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,

please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Neil Gallagher.

By:

10

Sincerely,

ANDREW E. LELLING
United SfatesAttorngy

 

Chief, Public Corruption and
Special Prosecutions Unit

betty

Neil J. agher, Jr.
Evan Gotlob
Assistant U.S. Attorneys
Corporate Acknowledgment of Piea Agreement

The Board of Directors has authorized me to execute this Plea Agreement on behalf of Bay
State Gas Company, doing business as (“d/b/a”) Columbia Gas of Massachusetts (“CMA”). The
Board has read this letter of Agreement in its entirety and has discussed it fully with CMA’s
attorney. The Board acknowledges that this letter fully sets forth CMA’s agreement with the U.S.
Attorney. The Board further states that no additional promises or representations have been made
to the Board by any officials of the United States in connection with this matter.

Joseph Hamrock
Chief Executive Officer
NiSoutrce, Inc.

 

Kimberly Cuccia

General Counsel

Bay State Gas, d/b/a Columbia Gas of
Massachusetts

11
Corporate Acknowledgment of Plea Agreement

The Board of Directors has authorized me to execute this Plea Agreement on behalf of Bay
State Gas Company, doing business as (“d/b/a”) Columbia Gas of Massachusetts (“CMA”). The
Board has read this letter of Agreement in its entirety and has discussed it fully with CMA’s
attorney. The Board acknowledges that this letter fully sets forth CMA’s agreement with the U.S.
Attorney. The Board further states that no additional promises or representations have been made
to the Board by any officials of the United States in connection with this matter.

 

Joseph Hamrock
Chief Executive Officer
NiSource, Inc.

    

 

Bay State Gas, d/b/a Columbia Gas‘of
Massachusetts
I certify that Defendant=s Board of Directors has authority to enter into this Plea
Agreement and has (1) reviewed the Information in this case and the proposed Plea Agreement;
(2) consulted with legal counsel in connection with the matter; (3) voted to enter into the
proposed Plea Agreement; (4) voted to authorize Defendant to plead guilty to the charges
specified in the Plea Agreement; and (5) voted to authorize Joseph Hamrock, Chief Executive.
Officer of NiSource, Inc. and Kimberly Cuccia, General Counsel for Bay State Gas, d/b/a
Columbia Gas of Massachusetts, to execute the Plea | Agreement and all other documents
necessary to carry out the provisions of the Plea Are

 
   

Alejand @N. Mayorkas, Esq.
WilmerHale, LLP

Attorney for Bay State Gas Company, doing
business as (“d/b/a”) Columbia Gas of
Massachusetts

12
